Exhibit 4.2 Appendix A Form of Warrant Appendix B INVESTOR QUESTIONNAIRE (ALL INFORMATION WILL BE TREATED CONFIDENTIALLY) To: Vemics, Inc. This Investor Questionnaire ("Questionnaire") must be completed by the Investor to subscribe for and purchase from the Company that number of shares of the Company's common stock, value $0.001 per share (the "Common Stock'') set forth on Purchaser's signature page to Subscription Agreement (the "Investor Shares") at a price per share of $0.12, and associated warrants to purchase Common Stock for a number of shares calculated by multiplying the aggregate number of
